DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 112(a).
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/30/2021, the following has occurred: claims 1 and 17 have been amended; claims 2-16 and 18-21 have remained unchanged; claim 22 has been canceled; and no new claims have been added.
Claims 1-21 are pending.
Effective Filing Date: 01/02/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant amended the claims and made arguments with respect to the previous 101 rejection (in particular, on page 12). Applicants arguments are deemed persuasive. Examiner withdraws the previous 35 U.S.C. 101 claim rejections.

35 U.S.C. 103 Rejections:
Applicant amended the claim language and argued with respect to this newly amended language. Examiner addressed these new limitations using additional art. The rejection can be seen below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17 recite “an image processing algorithm” that 1) determines whether the image-related information is compatible with the particular medical test kit 
Claims 2-16 and 18-21 are rejected based on their dependency on claims 1 and 17 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. Patent No. 9,285,323 to Burg et al. further in view of U.S. Patent No. 8,548,828 to Longmire and further in view of U.S. 2018/0166171 to Pulitzer et al.
As per claim 1, Martis et al. teaches a system for securely updating personal electronic medical records with image information captured by a mobile communications device, the system comprising:
--at least one processor configured to:
--generate a token for a specific patient in need of a medical test; (see: column 6, lines 42-45 where an approval code (token) is sent to the remote device, thus it is generated and sent to this device)
--transmit the token to a mobile communications device of the specific patient; (see: column 6, lines 42-45 where the approval code (token) is transmitted to the remote device and the test will be initialized)
--enable a token-based communications session to take place between the mobile communications device of the specific patient and at least one remote server, wherein the communications session includes transmission from the mobile communications device of test information; (see: column 6, line 59 to column 7, line 4 where when the test is completed the test administrator can confirm transmission of test data to the central data repository. A communication session is enabled here between the device (device of the specific patient as further shown in column 6, lines 45-48) and the central repository (remote server) based on the approval code (token))
--verify, based on the token, that the test information is associated with the specific patient; (see: column 6, line 51 to column 7, line 4 where once the device is connected to the internet and authenticated, the test information of the patient may be sent to the repository. Verification is occurring for the device. A device that is connected and authorized must already have had an approval code sent as explained in column 6, lines 42-48, thus an authorization of the device to send test information to a central repository is a verification of the approval code (token))
--update a record as update a personal electronic medical record of the specific patient with a test result reflective of the verified test information (see: column 6, line 59 to column 7, line 4 where the patient record is updated with the test data and then the device is purged of the test data).
Martis et al. may not further, specifically teach:
1) --test information as image-related information obtained via an image sensor associated with the mobile communications device;
2) --wherein the image-related information reflects a resulting color of a chemical reaction between a biological substance and a reagent;
3) --use the token to identify a particular medical test kit;
4) --execute an image processing algorithm to verify that the image-related information includes information that matches a type of the particular medical test;
5) --execute an image processing algorithm to determine whether the image-related information is compatible with the particular medical test kit;
6) --in response to a determination that the image-related information is compatible with the particular medical test kit and associated with the specific patient, update a record; and
7) --in response to a determination that the image-related information is incompatible with the particular medical test kit or not associated with the specific patient, forgo the update of the personal electronic medical record of the specific patient.

Burg et al. teaches:
1) --test information as image-related information obtained via an image sensor associated with the mobile communications device; (see: column 8, lines 27-29 where there is image related information obtained from a smartphone device) and
2) --wherein the image-related information reflects a resulting color of a chemical reaction between a biological substance and a reagent (see: column 6, lines 47-65 where there is a performance of color-based reaction testing of biological materials. Reagent dipsticks are used to capture this data).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) image-related information obtained via an image sensor associated with the mobile communications device as 
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) wherein the image-related information reflects a resulting color of a chemical reaction between a biological substance and a reagent as taught by Burg et al. in the system as taught by Martis et al. with the motivation(s) of performing medical tests without supervision (see: column 8, lines 55-58 of Burg et al.).

Longmire teaches:
4) --execute an image processing algorithm to verify that the image-related information includes information that matches a type of the stored medical data; (see: column 3, lines 1-5 where captured images are compared with stored images in order to verify the images)
5) --execute an image processing algorithm to determine whether the image-related information is compatible with the other stored medical data; (see: column 3, lines 1-5 where captured images are compared with stored images in order to verify the images in order to determine compatibility)
6) --in response to a determination that the image-related information is compatible with the other stored medical data and associated with the specific patient, update a record; (see: column 11, lines 7-11 where user data is stored. Also see: column 10, lines 41-56 where verification of an image is occurring. This includes if the image is correct based on the image or if the image is not from the specific patient. In order for an image to be accepted the image must be verified as non-fraudulent, thus in order to be stored with the patient’s medical history an image must be deemed as non-fraudulent) and
7) --in response to a determination that the image-related information is incompatible with the other stored medical data or not associated with the specific patient, forgo the update of the personal electronic medical record of the specific patient (see: column 11, lines 7-11 where user data is stored. Also see: column 10, lines 41-56 where verification of an image is occurring. This includes if the image is correct based on the image or if the image is not from the specific patient. In order for an image to be accepted the image must be verified as non-fraudulent, thus in order to be stored with the patient’s medical history an image must be deemed as non-fraudulent. This means that fraudulent images are not stored as part of the patient’s medical history).
One of ordinary skill at the time of the invention was filed would have found it obvious to 4) execute an image processing algorithm to verify that the image-related information includes information that matches a type of the stored medical data, 5) execute an image processing algorithm to determine whether the image-related information is compatible with the other stored medical data, 6) in response to criteria, 7) in response to other criteria, forgo the update of the personal electronic medical record of the specific patient as taught by Longmire in the system as taught by Martis et al. and Burg et al. in combination with the motivation(s) of preventing unauthorized usage (see: column 10, lines 55-56 and column 3, lines 5-6 of Longmire).

Pulitzer teaches:
3) --use the token to identify a particular medical test kit; (see: paragraph [0096] where there is a token of a diagnostic test identifier and it’s being used to identify a test. Also see: 2602 of FIG. 26)
--stored medical data as particular medical test; (see: paragraph [0102] where there is a particular medical kit) and
--other stored medical data as particular medical test kit (see: paragraph [0102] where there is a particular medical kit).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) use the token to identify a particular medical test kit as taught by Pulitzer et al. in the system as taught by Martis et al., Burg et al., and Longmire in combination with the motivation(s) of handing off test results to a telemedicine provider and providing telemedicine services (see: paragraph [0003] of Pulitzer et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a particular medical test and test kit as taught by Pulitzer et al. for “stored medical data” and “other stored medical data” respectively as disclosed by Martis et al., Burg et al., and Longmire in 

As per claim 2, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. further teaches wherein the token is indicative of an authorization for an medical test for the specific patient, (see: column 6, lines 42-28 where the approval code (token) is indicative of an authorization for a medical test for a patient) and the at least one processor that generates the token is part of the at least one remote server (see: column 6, lines 42-28 where the approval code (token) is transmitted to the remote device from the central database/repository (the server)).
Martis et al. may not further, specifically teach:
--the medical test as an image-based medical test.
Burg et al. teaches an image-based medical test (see: column 8, lines 27-29 where there is image related information obtained from a smartphone device. This information is test information).


As per claim 3, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 2, see discussion of claim 2. Martis et al. further teaches wherein the at least one remote server is associated with at least one of a healthcare provider and an agent of the healthcare provider (see: column 7, lines 9-12 where there are patient results stored in the central repository and that the physician (healthcare provider) is sent these results. Thus the remote server is associated with at least one healthcare provider).

As per claim 5, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. further teaches wherein enabling a token-based communication session includes sending an identifying detail of a patient to the remote server after obtaining an indication that the specific patient needs the medical test (see: column 4, line 61 to column 5, line 2 where the central data repository (server) receives identification data (an identifying detail) identifying the patient. This occurs after a test is determined to be needed because a test is then performed).

As per claim 11, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the at least one processor is further configured to cause a generation of a medical prescription for treating the specific patient based on the test result reflective of the verified image-related information.
Burg et al. further teaches wherein the at least one processor is further configured to cause a generation of a medical prescription for treating the specific patient based on the test result reflective of the verified image-related information (see: column 24, lines 51-60 where test results are analyzed and possible treatment options (prescriptions are options) are determined. These treatment options are being generated, thus a medical prescription for treating a patient is generated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the transmitted image-related information is an image of at least one test reagent adjacent a colorized test surface.
Burg et al. further teaches wherein the transmitted image-related information is an image of at least one test reagent adjacent a colorized test surface (see: column 11, lines 21-42 where a digital image is captured of the diagnostic test instrument (which is a reagent adjacent to a colorized test surface as shown in FIG. 1). Also see: column 6, lines 32-35 where data may be transmitted from a first unit to a second unit in communication with the first unit).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 13, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the transmitted image-related information is data derived from image analysis of at least one test reagent adjacent a colorized test surface.
Burg et al. further teaches wherein the transmitted image-related information is data derived from image analysis of at least one test reagent adjacent a colorized test surface (see: column 12, lines 8-19 where a digital image is captured and corrected via analysis and geometric correction. The raw image data is also stored. Also see: column 6, lines 32-35 where data may be transmitted from a first unit to a second unit in communication with the first unit).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 14, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological fluid and a plurality of test reagents for measuring differing urinary properties.
Burg et al. teaches wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological fluid and a plurality of test reagents for measuring differing urinary properties (see: column 6, line 65 to column 7, line 3 where there is patient fluid that includes urine samples. Also see: column 7, lines 19-31 where there is information on resulting colors of reactions between strips (reagent) and the fluids).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 15, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological fluid and a plurality of test reagents for measuring differing saliva properties.
Burg et al. further teaches wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological fluid and a plurality of test reagents for measuring differing saliva properties (see: column 6, line 65 to column 7, line 3 where there is patient fluid that includes saliva samples. Also see: column 7, lines 19-31 where there is information on resulting colors of reactions between strips (reagent) and the fluids).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 16, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. Martis et al. may not further, specifically teach wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological secretion and a plurality of test reagents for measuring differing stool properties.
Burg et al. further teaches wherein the transmitted image-related information reflects resulting colors of multiple chemical reactions between a biological secretion and a plurality of test reagents for measuring differing stool properties (see: column 6, line 65 to column 7, line 3 where there is patient fluid that includes patient cells disposed in fluid solution samples and the like. This would include a patient’s stool in fluid. Also see: column 7, lines 19-31 where there is information on resulting colors of reactions between strips (reagent) and the fluids).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. Patent No. 9,285,323 to Burg et al. further in view of U.S. Patent No. 8,548,828 to Longmire and further in view of U.S. 2018/0166171 to Pulitzer et al. as applied to claim 1, and further in view of U.S. 2003/0038047 to Sleva et al.
As per claim 4, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the token-based communication session includes sending a link from a healthcare provider to the mobile communications device associated with the specific patient after obtaining an indication that the specific patient needs the medical test.

Sleva et al. teaches:
--wherein the token-based communication session includes sending a link from a healthcare provider to the mobile communications device associated with the specific patient after obtaining an indication that the specific patient needs the medical test (see: paragraph [0010] where in order to facilitate communication between the patient and physician when the physician wishes to prescribe appropriate treatment (or when the patient is in need of testing) a communication link is established between the physician and the patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the token-based communication session includes sending a link from a healthcare provider to the mobile communications device associated with the specific patient after obtaining an indication that the specific patient needs the medical test as taught by Sleva et al. in the system as taught by Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination with the motivation(s) of reducing delays between the collection of medical data by the patient and the provision of the medical data to a physician (see: paragraph [0010] of Sleva et al.).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. Patent No. 9,285,323 to Burg et al. further in view of U.S. Patent No. 8,548,828 to Longmire and further in view of U.S. 2018/0166171 to Pulitzer et al. as applied to claim 1, and further in view of U.S. 2017/0258401 to Volpe.
As per claim 6, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the token-based communications session includes causing the mobile communications device of the specific patient to provide guidance to the specific patient on how to successfully complete the medical test.

Volpe teaches:
--wherein the token-based communications session includes causing the mobile communications device of the specific patient to provide guidance to the specific patient on how to successfully complete the medical test (see: paragraph [0087] where there are automated tasks such as providing instructions for the patient on how to perform a test).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the token-based communications session includes causing the mobile communications device of the specific patient to provide guidance to the specific patient on how to successfully complete the medical test as taught by Volpe in the system as taught by Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination with the motivation(s) of providing assistance when assistance is not readily available (see: paragraphs [0007] and [0008] of Volpe).

As per claim 7, Martis et al., Burg et al., Longmire, Pulitzer et al., and Volpe in combination teaches the system of claim 6, see discussion of claim 6. Martis et al. may not teach wherein the guidance includes instructions to do at least two of: opening a medical kit, expanding a collapsed measuring cup, dipping a dipstick, blotting the dipstick, placing the dipstick on a colorized test surface; capturing an image of the dipstick on the colorized test surface, and recapturing the image of the dipstick on the colorized test surface.
Burg et al. further teaches wherein the guidance includes instructions to do at least two of: opening a medical kit, expanding a collapsed measuring cup, dipping a dipstick, blotting the dipstick, placing the dipstick on a colorized test surface; capturing an image of the dipstick on the colorized test surface, and recapturing the image of the dipstick on the colorized test surface (see: column 2, lines 62-64 where there is a method that includes capturing an image of the dipstick on the colorized test surface (the diagnostic instrument). Also see: column 2, lines 14-20 where the test strip must be aligned with the color chart (or placed on a colorized test surface)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 8, Martis et al., Burg et al., Longmire, Pulitzer et al., and Volpe in combination teaches the system of claim 6, see discussion of claim 6. Martis et al. may not further, specifically teach wherein the guidance includes instructions to expose the reagent to a biological fluid and to capture an image of the exposed reagent within a predefined time window.
Burg et al. further teaches wherein the guidance includes instructions to expose the reagent to a biological fluid (see: column 2, lines 41-44 where there is exposure of test strips (reagent) to a biological fluid) and to capture an image of the exposed reagent within a predefined time window (see: column 11, lines 11-17 where there is a prompting to capture an image after a predetermined amount of time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. Patent No. 9,285,323 to Burg et al. further in view of U.S. Patent No. 8,548,828 to Longmire and further in view of U.S. 2018/0166171 to Pulitzer et al. as applied to claim 1, and further in view of U.S. 2005/0059034 to Tyler et al.
As per claim 9, Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the at least one processor is further configured to:
--determine that the specific patient needs the medical test; and
--in response to the determination that the specific patient needs the medical test, trigger sending of a home testing kit to the specific patient.

Tyler et al. teaches:
wherein the at least one processor is further configured to:
(see: paragraph [0039] where a patient can request for a test to be sent home. The system then determines that there is a need for a medical test upon receipt of the request) and
--in response to the determination that the specific patient needs the medical test, trigger sending of a home testing kit to the specific patient (see: paragraph [0039] where the test is mailed to the patient in response to a determination that there is a need for a test).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the at least one processor is further configured to determine that the specific patient needs the medical test and in response to the determination that the specific patient needs the medical test, trigger sending of a home testing kit to the specific patient as taught by Tyler et al. in the system as taught by Martis et al., Burg et al., Longmire, and Pulitzer et al. in combination with the motivation(s) of providing a secure method and kit for conducting genetic testing (see: paragraph [0008] of Tyler et al.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. Patent No. 9,285,323 to Burg et al. further in view of U.S. Patent No. 8,548,828 to Longmire further in view of U.S. 2018/0166171 to Pulitzer et al. further in view of U.S. 2005/0059034 to Tyler et al. as applied to claim 9, and further in view of U.S. 2009/0192363 to Case.
As per claim 10, Martis et al., Burg et al., Longmire, Pulitzer et al., and Tyler et al. in combination teaches the system of claim 9, see discussion of claim 9. The wherein the at least one processor is further configured to send reminders to the specific patient when the transmission of image-related information is not received within a selected time period after the home testing kit was sent.

Case teaches:
--wherein the at least one processor is further configured to send reminders to the specific patient when the transmission of image-related information is not received within a selected time period after the home testing kit was sent (see: paragraph [0040] where periodic reminders may be sent by the software to the patient as to a scheduled testing regimen and compliance requirements with their physician’s instructions).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the at least one processor is further configured to send reminders to the specific patient when the transmission of image-related information is not received within a selected time period after the home testing kit was sent as taught by Case in the system as taught by Martis et al., Burg et al., Longmire, Pulitzer et al., and Tyler et al. in combination with the motivation(s) of promoting compliance (see: paragraph [0005] of Case) by following compliance requirements (see: paragraph [0040] of Case).

Claims 17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. 2015/0044098 to Smart et .
As per claim 17, Martis et al. teaches a system for securely updating personal electronic medical records with image information captured by a mobile communications device, the system comprising:
--at least one processor configured to:
--generate a token for a specific patient in need of a medical test; (see: column 6, lines 42-45 where an approval code (token) is sent to the remote device, thus it is generated and sent to this device)
--transmit the token to a mobile communications device of the specific patient; (see: column 6, lines 42-45 where the approval code (token) is transmitted to the remote device and the test will be initialized)
--enable a token-based communications session to take place between the mobile communications device of the specific patient and at least one remote 139Attorney Docket No. 15033.0011-000000 server, wherein the communications session includes transmission from the mobile communications device of test information; (see: column 6, line 59 to column 7, line 4 where when the test is completed the test administrator can confirm transmission of test data to the central data repository. A communication session is enabled here between the device (device of the specific patient as further shown in column 6, lines 45-48) and the central repository (remote server) based on the approval code (token))
--verify, based on the token, that the test information is associated with the specific patient; (see: column 6, line 51 to column 7, line 4 where once the device is connected to the internet and authenticated, the test information of the patient may be sent to the repository. Verification is occurring for the device. A device that is connected and authorized must already have had an approval code sent as explained in column 6, lines 42-48, thus an authorization of the device to send test information to a central repository is a verification of the approval code (token)) and
--update a record as update a personal electronic medical record of the specific patient with a test result reflective of the verified test information (see: column 6, line 59 to column 7, line 4 where the patient record is updated with the test data and then the device is purged of the test data).
	Martis et al. may not further, specifically teach:
1) --test information as image-related information obtained via an image sensor associated with the mobile communications device,
2) --wherein the image-related information reflects characteristics of different segments of at least one skin feature;
3) --use the token to identify a particular medical test kit;
4) --execute an image processing algorithm to verify that the image-related information includes information that matches a type of the particular medical test;
5) --execute an image processing algorithm to determine whether the image-related information is compatible with the particular medical test kit;
6) --in response to a determination that the image-related information is compatible with the particular medical test kit and associated with the specific patient, update a record; and
7) --in response to a determination that the image-related information is incompatible with the particular medical test kit or not associated with the specific patient, forgo the update of the personal electronic medical record of the specific patient.

Smart et al. teaches:
1) --test information as image-related information obtained via an image sensor associated with the mobile communications device, (see: paragraph [0128] where hyperspectral images are taken from a system. Further see: paragraph [0086] where the patient has access to this device to take these images) and
2) --wherein the image-related information reflects characteristics of different segments of at least one skin feature (see: paragraphs [0068], [0128], and [0132] where there is image data that corresponds to skin features of different skin layers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) image-related information obtained via an image sensor associated with the mobile communications device as taught by Smart et al. for test information as disclosed by Martis et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Martis et al. already teaches of using test data thus replacing that test data with a specific test data of image-related information would obtain predictable results of using test data. Thus, one of ordinary 
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) wherein the image-related information reflects characteristics of different segments of at least one skin feature as taught by Smart et al. in the system as taught by Martis et al. with the motivation(s) of determining biological data and information associated with or directed to a patient (see: paragraph [0003] of Smart et al.).

Longmire teaches:
4) --execute an image processing algorithm to verify that the image-related information includes information that matches a type of the stored medical data; (see: column 3, lines 1-5 where captured images are compared with stored images in order to verify the images)
5) --execute an image processing algorithm to determine whether the image-related information is compatible with the other stored medical data; (see: column 3, lines 1-5 where captured images are compared with stored images in order to verify the images in order to determine compatibility)
6) --in response to a determination that the image-related information is compatible with the other stored medical data and associated with the specific patient, update a record; (see: column 11, lines 7-11 where user data is stored. Also see: column 10, lines 41-56 where verification of an image is occurring. This includes if the image is correct based on the image or if the image is not from the specific patient. In order for an image to be accepted the image must be verified as non-fraudulent, thus in order to be stored with the patient’s medical history an image must be deemed as non-fraudulent) and
7) --in response to a determination that the image-related information is incompatible with the other stored medical data or not associated with the specific patient, forgo the update of the personal electronic medical record of the specific patient (see: column 11, lines 7-11 where user data is stored. Also see: column 10, lines 41-56 where verification of an image is occurring. This includes if the image is correct based on the image or if the image is not from the specific patient. In order for an image to be accepted the image must be verified as non-fraudulent, thus in order to be stored with the patient’s medical history an image must be deemed as non-fraudulent. This means that fraudulent images are not stored as part of the patient’s medical history).
One of ordinary skill at the time of the invention was filed would have found it obvious to 4) execute an image processing algorithm to verify that the image-related information includes information that matches a type of the stored medical data, 5) execute an image processing algorithm to determine whether the image-related information is compatible with the other stored medical data, 6) in response to criteria, update a record, and 7) in response to other criteria, forgo the update of the personal electronic medical record of the specific patient as taught by Longmire in the system as taught by Martis et al. and Smart et al. in combination with the motivation(s) of preventing unauthorized usage (see: column 10, lines 55-56 and column 3, lines 5-6 of Longmire).

Pulitzer teaches:
3) --use the token to identify a particular medical test kit; (see: paragraph [0096] where there is a token of a diagnostic test identifier and it’s being used to identify a test. Also see: 2602 of FIG. 26)
--stored medical data as particular medical test; (see: paragraph [0102] where there is a particular medical kit) and
--other stored medical data as particular medical test kit (see: paragraph [0102] where there is a particular medical kit).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) use the token to identify a particular medical test kit as taught by Pulitzer et al. in the system as taught by Martis et al., Smart et al., and Longmire in combination with the motivation(s) of handing off test results to a telemedicine provider and providing telemedicine services (see: paragraph [0003] of Pulitzer et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a particular medical test and test kit as taught by Pulitzer et al. for “stored medical data” and “other stored medical data” respectively as disclosed by Martis et al., Smart et al., and Longmire in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Martis et al., Smart et al., and Longmire teaches using stored pictures to compare with captured images thus one could substitute the stored image data with more specific data such as that of medical tests within an image to obtain predictable results of determining compliance using image data. Thus, one of ordinary skill in the art 

As per claim 20, Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 17, see discussion of claim 17. Martis et al. may not further, specifically teach wherein the at least one skin feature includes at least part of a wound and the transmitted image-related information is indicative of healing progress of the wound.
Smart et al. teaches wherein the at least one skin feature includes at least part of a wound and the transmitted image-related information is indicative of healing progress of the wound (see: paragraph [0068] where the hyperspectral imaging is being used for examining progress of wound healing and scar formation. Also see: paragraph [0144]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

As per claim 21, Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 17, see discussion of claim 17. Martis et al. may not further, specifically teach wherein the at least one skin feature includes a skin mark and the transmitted image-related information is indicative of a change in a visual characteristic of the skin mark.
Smart et al. further teaches wherein the at least one skin feature includes a skin mark and the transmitted image-related information is indicative of a change in a visual (see: paragraph [0068] where the hyperspectral imaging is being used for examining changes in bruising (a skin mark where change in its visual characteristic such as its appearance). Also see: paragraph [0144]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,683,759 to Martis et al. in view of U.S. 2015/0044098 to Smart et al. further in view of U.S. Patent No. 8,548,828 to Longmire and further in view of U.S. 2018/0166171 to Pulitzer et al. as applied to claim 17, and further in view of U.S. Patent No. 9,285,323 to Burg et al.
As per claim 18, Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the transmitted image-related information is an image of the at least one skin feature adjacent to a colorized test surface.

Burg et al. teaches:
--wherein the transmitted image-related information is an image of the at least one skin feature adjacent to a colorized test surface (see: column 11, lines 21-42 where a digital image is captured of the diagnostic test instrument (which is a reagent (that includes biological fluid which may be a skin feature) adjacent to a colorized test surface as shown in FIG. 1). Also see: column 6, lines 32-35 where data may be transmitted from a first unit to a second unit in communication with the first unit).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein the transmitted image-related information is an image of the at least one skin feature adjacent to a colorized test surface as taught by Burg et al. in the system as taught by Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination with the motivation(s) of performing medical tests without supervision (see: column 8, lines 55-58 of Burg et al.).

As per claim 19, Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination teaches the system of claim 17, see discussion of claim 17. The combination may not further, specifically teach wherein the transmitted image-related information is data derived from image analysis of an image of the at least one skin feature being positioned adjacent a colorized test surface.

Burg et al. teaches:
--wherein the transmitted image-related information is data derived from image analysis of an image of the at least one skin feature being positioned adjacent a colorized test surface (see: column 12, lines 8-19 where a digital image is captured and corrected via analysis and geometric correction. The raw image data is also stored. The reagent includes biological fluid which may be a skin feature. Also see: column 6, lines 32-35 where data may be transmitted from a first unit to a second unit in communication with the first unit).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein the transmitted image-related information is data derived from image analysis of an image of the at least one skin feature being positioned adjacent a colorized test surface as taught by Burg et al. in the system as taught by Martis et al., Smart et al., Longmire, and Pulitzer et al. in combination with the motivation(s) of performing medical tests without supervision (see: column 8, lines 55-58 of Burg et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686